Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Arguments
Applicant’s arguments, see Remarks, filed December 7, 202, with respect to the prior art of record failing to teach the required backsheet have been fully considered and are persuasive.  The rejection of claims 1-5, 7-14 and 16-19 has been withdrawn. 

Allowable Subject Matter
Claims 1-5, 7-14 and 16-19 are allowed.
The following is an examiner’s statement of reasons for allowance: the cited prior art of record fails to teach or fairly suggest an absorbent article wherein the backsheet includes an outermost layer which is a plastic film having a basis weight of less than 22 grams per square meter wherein the backsheet further includes a patterned fastening adhesive comprising separate, spaced part geometric figures extending from a front end portion to rear end portion of the absorbent article where the pattern covers more than 50% of the total surface of the area where the pattern is present and wherein the pattern further includes at last one adhesive free area having a width of from about .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELE M KIDWELL whose telephone number is (571)272-4935.  The examiner can normally be reached on Monday-Friday, 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 





/MICHELE M KIDWELL/Primary Examiner, Art Unit 3781